I3isniissed; Opinion issued November 154 2012




                                           In The
                                Qtiitrt uf irtt
                       3FiftI! Oitrict uf ica at Oat1aL
                                    No. 05-124Jl39-CV

                             THOS. S. BYRNE, LTD., Appellant

                                              V.
                   OMP DEVELOPMENT, LLC AND THE AMERiCAN
                      ARBITRATION ASSOCIATION, Appellees


                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-00786


                            MEMORANDUM OPINION
                        Before Justices Bridges, O’Neill, and Murphy

       The Court has before it appellant’s November 2, 2012 unopposed motion to dismiss appeal.

See TEX, R. App. P. 42.1(a). We GRANT the motion and DISMISS the appeal.



                                                          PER CURIAM



121389F.P05
                              øairt 01 44TaIhi
                       6ifth Jitrirt uf (1XW3 at Ja11a
                                      JUDGMENT
THOS. S. BYRNE, LTD., Appellant                  Appeal from the 134th Judicial District
                                                 Court of Dallas County, Texas. (Tr.Ct.No.
No. 051 20l3S9CV                                 DC I 200786).
                                                 Opinion delivered per curiam belore Justices
OMP DEVELOPMENT, LLC AND THE                     Bridges. O’Neill, and Murphy.
AMERICAN ARBITRATION
ASSOCIATION, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED. It is
ORDEREI) that appellees OMP Development, LLC and the American Arbitration Association
recover their costs of this appeal from appellant Thos. S. Byrne. Ltd.



Judgment entered November 15, 2012.


                                                    1/2           /2        /2
                                                          4J

                                                 MARX MORPHY           /

                                                 JUSTICEJ